Citation Nr: 0428382	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  00-04 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
essential tremors.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his legal guardian


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2004, the appellant and 
his legal guardian testified at a videoconference hearing 
before the undersigned.

Entitlement to service connection for essential tremors was 
previously denied by the RO in a February 1998 rating 
decision.  This decision became final when not timely 
appealed.  38 U.S.C.A. § 7105 (West 2002).  Thus, the current 
claim may be considered on the merits only if new and 
material evidence has been submitted since the final February 
1998 rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Initially, the Board finds that, while 38 U.S.C.A. § 5103A(b) 
(West 2002) requires VA to obtain and associate with the 
record all adequately identified records, the record does not 
show that the RO obtained and associated with the claims file 
the medical records generated in connection with the 
veteran's disability award from the Social Security 
Administration, for essential tremors to which he testified 
about at his July 2004 videoconference hearing.  Further 
development is therefore needed.  

Similarly, a remand is required because the record does not 
show that the RO obtained and associated with the claims file 
the medical records generated in connection with the 
veteran's award from the Massachusetts Department of Social 
Services.  38 U.S.C.A. § 5103A(b).

On remand, the RO should also obtained and associate with the 
claims file the veteran's post service medical records from 
the following locations that have not already been associated 
with the record:  the Boston VA Medical Center, the Bedford 
VA Medical Center, the North Hampton VA Medical Center, the 
Jamaica Plans VA Medical Center, Hubbarb Regional Hospital, 
and Addcare Hospital.  Id.

Finally, under the VCAA, the veteran, on remand, should be 
advised that, while the RO earlier requested his records from 
Bridgewater State Hospital and Community Health Links, 
Bridgewater State Hospital reported that they did not have 
any records of his and Community Health Links did not reply 
to the document request.  Id.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
appellant of the specific evidence needed 
to substantiate the application to reopen 
a claim of entitlement to service 
connection for essential tremors.  
Specifically, the letter must (1) notify 
the claimant of the information and 
specific evidence not of record that is 
necessary to substantiate the claim; (2) 
notify him of the information and 
specific evidence that VA will seek to 
provide; (3) notify him of the 
information and specific evidence he is 
expected to provide; and (4) request he 
provide any pertinent evidence in his 
possession.  The appellant should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should notify the veteran 
that, while VA has requested his records 
from Bridgewater State Hospital and 
Community Health Links, Bridgewater State 
Hospital reported that they did not have 
any pertinent records, and Community 
Health Links did not reply to the 
document request.  Accordingly, his claim 
will be decided without these records 
unless the appellant personally obtains 
the records and files them with the RO.

3.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
claim for disability benefits and all 
subsequent medical records generated in 
connection with his continued entitlement 
to these benefits.  If any requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  The RO should obtain from the 
Massachusetts Department of Social 
Services the medical records pertinent to 
the appellant's claim for benefits and 
all subsequent medical records generated 
in connection with his continued 
entitlement to these benefits.  If any 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  The RO, after obtaining all needed 
authorizations from the veteran, should 
obtain all pertinent post July 1991 
medical records from the following 
locations which have not already been 
associated with the claims file: the 
Boston VA Medical Center, the Bedford VA 
Medical Center, the North Hampton VA 
Medical Center, the Jamaica Plans VA 
Medical Center, Hubbarb Regional Hospital 
and Addcare Hospital.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

6.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
providers who have treated him for 
essential tremors since his separation 
from military service in July 1991.  The 
RO should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

7.  The RO should ensure that the 
development requested above has been 
completed in complete compliance with the 
directives of this REMAND.  If not, the 
RO must implement corrective procedures 
at once.

8.  Following any other appropriate 
development, to include the issuance of a 
full, complete, and accurate VCAA notice, 
the RO should enter a new rating decision 
and readjudicate the appealed issue under 
38 C.F.R. § 3.156 (2001).  If any benefit 
sought on appeal remains denied, he and 
his representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


